Title: From Thomas Jefferson to William John Coffee, 10 July 1822
From: Jefferson, Thomas
To: Coffee, William John


Dear Sir
Monticello
July 10. 22.
Your favor of June 25. is just recieved. on consideration of mr Maverick’s proposals for the engraving of the University I conclude that it be done in what he calls the line manner, which he says will cost 112.D. and continue good for 6. or 8000 impressions. I will therefore ask the favor of you to engage him to do it in that way and when done to have 250. copies struck and forwarded to me by water thro’ Colo Peyton. he asks on what kind of paper? of the names and qualities of the different kinds of paper I am ignorant, and must leave it therefore to him to have it done on what is very good. he might send me a proof sheet in a letter by mail. the cost of the plate & impressions shall be remitted him on reciept of his bill. I would wish him to retain the plate until called for because if we find the impressions sell readily we shall call for more.Your are right in what you have thought and done as to the metops of our Doric pavilion. those of the baths of Diocletian are all human faces, and so are to be those of our Doric pavilion. but in my middle room at Poplar Forest, I mean to mix the faces and ox-sculls, a fancy which I can indulge in my own case, altho, in a public work I feel bound to follow authority strictly. the mitred ox-sculls for my room are for it’s inner angles.The other room in that house of which I meant to ornament the frize, is the Ionic of the temple of Fortuna virilis. my frize is 5. I. wide, very nearly, I believe, of the breadth of those of the Ionics you have to do for some of the rooms of the Pavilions. I will request you to make for me 80. feet, running measure of that, of composition.If there has been any error in your estimate of the leaden ornaments, I have no doubt the Proctor will do what is reasonable and right, as it can never be a duty to injure another.I shall be glad to recieve the ornaments for my rooms early in September when my workman will go to Poplar Forest.  it is very desirable that those for the University, and the engravings also should be done with as much expedition as may be to be forwarded by water thro’ Colo Peyton. when you forward my parcel, be so good as to send me the bill of cost thro’ the mail and it shall be remitted without delay. I salute you with friendly esteem & respectTh: Jefferson